DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/682,111. Although the claims are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/682,111 discloses limitations recited in claim 1 of the instant application.
This is a provisional nonstatutory double patenting rejection.

16/682,111
16/731,468
1. A light emitting diode (LED) transfer device comprising: 
a transfer part configured to arrange a first substrate wherein a plurality of LEDs are disposed on a lower surface relative to an upper surface of a second substrate; 
a memory storing characteristic information of each of the plurality of LEDs; 
a laser light source configured to irradiate laser light; 
a mask comprising a plurality of shutters configured to selectively open and close a plurality of openings of the mask, the mask being interposed between the first substrate and the laser light source; and 
a processor configured to identify an LED from among the plurality of LEDs to be arranged on the second substrate based on the stored characteristic information, and control the mask such that a shutter from among the plurality of shutters that corresponds to the LED is opened.


a transfer assembly configured to move a first substrate, on which a plurality of LEDs are provided, above a second substrate; 



a laser light source configured to emit a laser beam toward the first substrate; 
a mask that is disposed between the first substrate and the laser light source and has a plurality of openings that are configured to be selectively exposed and blocked; and 
a processor configured to: control the transfer assembly to move the first substrate to a predetermined position and selectively rotate the first substrate; and control the mask to expose and block the plurality of openings corresponding to the plurality of LEDs to be transferred from the first substrate to the second substrate.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. Patent Application Publication No. 2013/0122610) in view of Chen et al. (U.S. Patent No. 9,842,782).
Regarding to claim 11, Chung teaches a light-emitting diode (LED) transfer device (Figs. 3A-B) comprising:
a first stage configured to support a first substrate on which a plurality of LEDs are provided (Fig. 3A, element 32, [0069], lines 5-6);
a second stage configured to support a second substrate (Fig. 3A, element 36, [0091], lines 1-4);
a first picker configured to pick a LED from the first substrate, and place the LED on a substrate (Fig. 3A, element 40
a second picker configured to pick a second group of LEDs among the plurality of LEDs from the first substrate, and place the second group of LEDs on the second substrate (Fig. 3A, element 42, [0091], lines 1-4); and
a processor configured to control the first picker and the second picker to place the first group of LEDs and the second group of LEDs on the second substrate ([0068], lines 1-8).
Chung does not disclose the first picker configured to pick a first group of LEDs among the plurality of LEDs from the first substrate and place the first group of LEDs on the second substrate, the second group of LEDs being different from the first group of LEDs, and the first group of LEDs and the second group of LEDs are placed on the second substrate in an alternating manner.
Chen teaches a picker configured to pick a first group of LEDs among the plurality of LEDs from the first substrate, and place the first group of LEDs on the second substrate, the second group of LEDs being different from the first group of LEDs, and the first group of LEDs and the second group of LEDs are placed on the second substrate in an alternating manner (Figs 2G-J, column 7, lines 20-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chung in view of Chen to configure the first picker to pick a first group of LEDs among the plurality of LEDs from the first substrate, and place the first group of LEDs on the second substrate, the second group of LEDs being different from the first group of LEDs, and place the first group of LEDs and the second group of LEDs on the second substrate in an alternating manner, in order to increase productivity.
Regarding to claim 12, Chung as modified results in the first picker comprises a plurality of first picking parts configured to pick the first group of LEDs from the first substrate (Chen, 
Regarding to claim 13, Chung teaches the first picker and the second picker are respectively driven by different driving devices ([0074], last 4 lines, picker 40 and picker 42 are driven by different driving devices).
Regarding to claim 14, Chung teaches the first picker and the second picker are driven by a single driving device, and are connected to a head of the single driving device (Fig. 3A, the first picker 40 and the second picker 42 are driven by a single driving device 31 and are connected to a head of the single driving device).
Regarding to claim 16, Chung as modified results in the first substrate further comprises an adhesive layer formed between each of the plurality of LEDs and the first substrate such that the plurality of LEDs can be picked from the first substrate by the first picker and the second picker (Chen, Fig. 2J), and anodes and cathodes of each of the plurality of LEDs are attached to the adhesive layer ([0032], lines 1-7, the LEDs are attached to the circuit board 17 by adhesive layer, thus anodes and cathodes of each of the plurality of LEDs are attached to the adhesive layer).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (U.S. Patent Application Publication No. 2019/0221466) in view of Chen et al. (U.S. Patent No. 9,842,782).
Regarding to claim 17, Arai teaches a light-emitting diode (LED) transferring method comprising:
providing a first substrate in a first position (Fig. 5, element 4
transferring a group of LEDs among a plurality of LEDs on the first substrate to a second substrate (Fig. 5, [0088], lines 1-4,  transferring a first group of LEDs among a plurality of LEDs on the first substrate 4 to second substrate 5);
rotating the first substrate in a first direction ([0084], lines 1-8);
moving the first substrate to a second position that is different from the first position ([0086], lines 1-2); and 
transferring a group of LEDs among the plurality of LEDs on the first substrate to the second substrate ([0086], lines 3-6).
Arai does not disclose the transferring comprises transferring a first group of LEDs and transferring a second group of LEDs.
Chen teaches the transferring comprises transferring a first group of LEDs and transferring a second group of LEDs (Figs 2G-J, column 7, lines 20-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arai in view of Chen to configure the transferring comprising transferring a first group of LEDs and transferring a second group of LEDs in order to increase productivity.
Regarding to claim 20, Arai teaches a non-transitory computer-readable medium including a program for executing a light-emitting diode (LED) transferring method, the LED transferring method comprising:
providing a first substrate in a first position (Fig. 5, element 4, [0087], lines 1-2);
transferring a group of LEDs among a plurality of LEDs on the first substrate to a second substrate (Fig. 5, [0088], lines 1-4,  transferring a first group of LEDs among a plurality of LEDs on the first substrate 4 to second substrate 5);
rotating the first substrate in a first direction ([0084], lines 1-8);
moving the first substrate to a second position that is different from the first position ([0086], lines 1-2); and
transferring a group of LEDs among the plurality of LEDs on the first substrate to the second substrate ([0086], lines 3-6).
Arai does not disclose the transferring comprises transferring a first group of LEDs and transferring a second group of LEDs.
Chen teaches the transferring comprises transferring a first group of LEDs and transferring a second group of LEDs (Figs 2G-J, column 7, lines 20-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arai in view of Chen to configure the transferring comprising transferring a first group of LEDs and transferring a second group of LEDs in order to increase productivity.
Allowable Subject Matter
Claims 1-10 would be allowable if a Terminal Disclaimer is filed.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if a Terminal Disclaimer is filed.
Claims 15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 15, the prior art fails to anticipate or render obvious the claimed limitations including “an elevating operation of the first picker is performed in an opposite manner as an elevating operation of the second picker” in combination with the limitations recited in claim 11, claim 14, and the rest of limitations recited in claim 15.
Regarding to claim 18, the prior art fails to anticipate or render obvious the claimed limitations including “after transferring the second group of LEDs to the second substrate, rotating the first substrate in a second direction that is opposite to the first direction” in combination with the limitations recited in claim 17.
Regarding to claim 1, the prior art fails to anticipate or render obvious the claimed limitations including “a processor configured to control the transfer assembly to move the first substrate to a predetermined position and selectively rotate the first substrate” in combination with “control the mask to expose and block the plurality of openings corresponding to the plurality of LEDs to be transferred from the first substrate to the second substrate”. Chen (U.S. Patent No. 10,096,740) discloses the limitation of claim 1 except for the limitations listed above. Chen teaches a light-emitting diode (LED) transfer device (Fig. 5) comprising: a transfer assembly configured to move a first substrate 10, on which a plurality of LEDs are provided, above a second substrate 20; a laser light source 61 configured to emit a laser beam toward the first substrate 10; a mask 70 that is disposed between the first substrate 10 and the laser light source 61 and has a plurality of openings that are configured to be selectively exposed and blocked (Fig. 5). Arai (U.S. Patent Application Publication No. 2019/0221466) and Chen et al. (U.S. Patent No. 9,842,782) teaches some of the elements and features of the claim. However, the cited references, and, the pertinent prior art ,when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Claims 2-10 are dependent from the allowable claim, thus they are allowable if a Terminal Disclaimer is filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.